Citation Nr: 0529762	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-19 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder from August 11, 1997, 
excluding the periods from February 28, 2002, to March 31, 
2002, and from February 16, 2005.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2005, at which time the Board found 
the veteran entitled to a 100 percent schedular evaluation 
for his service-connected post-traumatic stress disorder from 
February 16, 2005.  The Board further held with respect to 
the period prior to February 16, 2005, that there was 
presented an inextricably intertwined issue involving the 
veteran's entitlement to a total disability rating for 
compensation due to individual unemployability (TDIU), a 
claim for which was denied by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in 
March 2005, with submission of a notice of disagreement in 
May 2005, but without the subsequent issuance of a statement 
of the case by the RO.  The Board then remanded the certified 
issue and the intertwined issue to the RO through the VA's 
Appeals Management Center (AMC) in Washington, DC.  On 
remand, following the RO's issuance of the statement of the 
case in July 2005 relating to the veteran's TDIU entitlement, 
the veteran's attorney indicated on behalf of the veteran 
that he did not wish to pursue an appeal as to the TDIU 
matter.  The case has since been returned to the Board for 
further review.  

The appeal is again REMANDED to the RO via the AMC.  VA will 
notify the veteran if further action is required on his part.


REMAND

No supplemental statement of the case was furnished to the 
veteran as to the certified issue on appeal following the 
RO's correction of a procedural defect on remand, in 
contravention of 38 C.F.R. § 19.31 (2004).  Further remand is 
required to ensure that the veteran's right to procedural due 
process is protected.  



Accordingly, this matter is REMANDED for the following:

The veteran and his attorney must be 
furnished a supplemental statement of the 
case as to the certified issue on appeal 
as to his entitlement to an initial 
rating in excess of 30 percent for post-
traumatic stress disorder from August 11, 
1997, excluding the periods from February 
28, 2002, to March 31, 2002, and from 
February 16, 2005.  The veteran and his 
attorney must then be afforded a 
reasonable opportunity to respond, prior 
to the return of the case to the Board.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  No inference 
should be drawn regarding the final disposition of the claim 
in question as a result of this action.  


_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

